Opinions of the United
1999 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-26-1999

Buehl v. Vaughn
Precedential or Non-Precedential:

Docket 97-1241




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1999

Recommended Citation
"Buehl v. Vaughn" (1999). 1999 Decisions. Paper 21.
http://digitalcommons.law.villanova.edu/thirdcircuit_1999/21


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1999 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                           OFFICE OF THE CLERK
P. DOUGLAS SISK                                  UNITED STATES COURT OF
APPEALS TELEPHONE
         CLERK
FOR THE THIRD CIRCUIT215-597-1895
                     21400 UNITED STATES COURTHOUSE
                            601 MARKET STREET
                         PHILADELPHIA 19106-1790

                            January 26, 1999

West Publishing Company
Editorial Dept.
610 Opperman Drive
Eagan, MN 55123

          Re: Beuhl   vs.    Vaughn.   97-1241

Dear Publisher:

     Please make the following correction to the Opinion in Beuhl, No.
     97-1241, filed on January 20, 1999:

     Please change the last sentence in footnote 11 to read:

     As noted below, however, the Supreme Court has expresly reserved
     decision on the question whether this rationale applies to cases
where
     the jury returns inconsistent guilty verdicts, and we have stated
that
     logically incompatible guilty verdicts may not stand. See United
States
     v. Gross, 961 F.2d 1097, 1106 (3d Cir.), cert. denied, 506 U.S. 965
     (1992).

     Please italicize "See" "United States v. Gross" and "cert. denied"

    Kindly acknowledge receipt on the enclosed copy of this letter.

                                 Very truly yours,
                            P. DOUGLAS SISK, CLERK


                            By: Phyllis Ruffin, Case Manager


cc: Commerce Clearing House, Inc.
      U. S. Law Week
      Lexis
      David Rudovsky, Esq.
     Mary M. Killinger, Esq.
     Hon. John R. Padova